Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 

Claims 1-7, 21-22 have been examined. Claim 1 have been amended. Claims 21-22 have been added. Claims 8-20 have been previously canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatal (US 8799410B2) or (US. 20110191474A1) in view of Amrien et al. (US. 7,630,908). 

With respect to claim 1, Flatal teaches a method for verifying possession of a medication at a relay server, comprising: 
474; Abstract: providing a mobile device with web-based access to data objects is disclosed. Authentication information is sent from a mobile device to a relay server. The relay server executes a connection application to establish a connection to a web access server;  Para 0027: The authentication information may be received from mobile device 150 at relay server 140 or already be stored at relay server 140 if the mobile device 150 has been recognized by the relay server 140. In this latter instance, the authentication information may be retrieved from a database at the relay server 140 in response to some sort of identifying information from the mobile device ) 
Flatal does not disclose, however Ambrien teaches  
sending a query to the prescription database system and retrieving patient information associated with the prescription information, at the relay server via the communication network (‘474; Para 0033: A notification may include the actual updated data object. In response to the notification, relay server 140 may determine the status update and provide the update to mobile device 150 or query as to whether the mobile device 150 (or more specifically the user of the mobile device 150) wishes to receive the same ) (‘908; Col. 4, lines 33-37: a database containing prescriber information, prescription information, generated prescriptions, and additional information; Col. 37, lines 62-64: the system can be configured to query or extract information from remote databases, i.e. prescription database that may contain the information; Col. 4, lines 25-32: patient name and medication name are entered into the PDA by scanning bar codes via communication occurs over internet and the creation and sending of prescriptions are coordinated by a World Wide Web service; Col. 4, lines 33-37: a database containing prescriber information, prescription information, generated prescriptions, and additional information; Col. 37, lines 62-64: the system can be configured to query or extract information from remote databases, i.e. prescription database that may contain the information);  
determining match information by comparing the identifying information with the patient information, at the relay server (‘908; Col. 18, lines 18-23: the server engine compares the user-provided information. For example, the server engine compares the registration number of patient information with a list of valid registration numbers and determines whether a match is found.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to apply the technique of relay server of Flatal to the teaching of wireless electronic prescription scanning as taught by Amrien in order to transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device. Further, the use of relay server to Amrien reference with prescription information would have been recognized by those of ordinary skill in the art as resulting in an improved system for verifying prescription information
Flatal in view of Amrien teaches 
transmitting match information to the mobile device via the communications network without transmitting the patient information to the mobile device (‘474; Para 0030: the user of mobile device 150 is authenticated. The authentication information received by relay server 140 is sent to web access server 160, which authenticates the user based on the provided authentication information. In some embodiments, if the connection between the relay server 140 and the web access server 160 is terminated, the connection may automatically be re-established whereby the authentication information is automatically re-transmitted to the web access server 160 when the connection is re-established.)

With respect to claim 2, the combined art teaches the method of claim 1, Amrien discloses wherein each of the identifying information and the patient information include name information (‘908; Col. 37, lines 15-20). 

With respect to claim 3, the combined art teaches the method of claim 1, Amrien discloses wherein the prescription information includes at least one of a serial number, a lot number, or a batch number (‘908; Col. 25, lines 35-38; Col. 35, lines 1-4). 

With respect to claim 4, the combined art teaches the method of claim 1, Amrien discloses wherein the prescription database system comprises a plurality of prescription databases (‘908; Col. 36-38). 

With respect to claim 5, the combined art teaches the method of claim 4, Amrien discloses further comprising: selecting one of the prescription databases for querying based on the identifying information (‘908’ Col. 20, lines 9-41). 

With respect to claim 6, the combined art teaches the method of claim 4, Amrien discloses further comprising: receiving prescription database information from the (‘908; Col. 20, lines 28-32; Col. 37, lines 62-64). 

With respect to claim 7, the combined art teaches the method of claim 4, Amrien discloses further comprising: sequentially querying each of the plurality of prescription databases until patient information is obtained, or until each of the plurality of prescription databases has been queried (908; Col. 20, lines 28-32; Col. 37, lines 62-64). 

With respect to claim 21, the combined art teaches the method of claim 4, further comprising:
receiving prescription database information from the mobile device via the communications network (‘908; Abstract);
ordering the plurality of prescription databases based on the prescription database information (‘908; Abstract); and 
sequentially querying the ordered plurality of prescription databases until patient information is obtained, or until all of the ordered plurality of prescription databases have been queried (‘908; Col. 37, lines 60-66: the system can be configured to query or extract information from the remote databases that may contain the information).

With respect to claim 22, the combined art teaches the method of claim 4, further comprising:
908; Abstract); and
sequentially querying the ordered plurality of prescription databases until patient information is obtained, or until all of the ordered plurality of prescription databases have been queried (‘908; Col. 37, lines 60-66: the system can be configured to query or extract information from the remote databases that may contain the information)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In the Remark filed 07/26/2021, the Applicant argued that the claimed subject matter provide the process for verifying possession of a medication, not a process for verifying prescription information. In particular the claimed process may be used to quickly, accurately, and securely identify if a person legally posesees a controlled substance or other prescription medication 
In response to the Applicant’s argument, the Examiner respecfully gives the broadest reasonable interpretation of the recited claims. In fact, Amrien discloses The system allows entry of medication and patient ID by scanning bar codes. A bar code is generated for each prescription and is used to access the prescription information in a database. The bar code and prescription information can be printed on a ticket, which can be presented at a pharmacy when the prescription is picked up. The use of bar codes allows several levels of checking to ensure that the correct medication is 
Given broadest reasonable interpretation of the recited claim, it is submitted that the verification of prescription and the patient identification (ID) by scanning bar code as taught by Amrien is in a form of. verifying possession of prescription as in the recited claim. 
Therefore, the Examiner maintains rejection of all claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686